EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In line 4 of Claim 1, the term “a rear wheel” has been changed to read –the rear wheel--, as this term was already introduced in the earlier lines of the claim;
In line 3 of Claim 13, the term “the turn-in side caliper support arm” has been changed to read –a turn-in side caliper support arm--, as this is the first time this term is being introduced in the claims;
In lines 2-3 of Claim 16, the term “the cover attaching arm” has been changed to read –one of the cover attaching arms--, as previously, multiple cover attaching arms were claimed; 
In lines 2-3 of Claim 17, the term “the cover attaching arm” has been changed to read –one of the cover attaching arms--, as again, multiple cover attaching arms were previously claimed; and
In line 7 of Claim 20, the word –the—has been inserted before the word “linear” for the claim to read more clearly. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Upon further reconsideration by the examiner, regarding independent Claim 1 (and its respective dependent claims 2-19), while Japanese Patent No. JP 2007-32750 to Takeda et al disclose a caliper bracket for a vehicle disk brake having an axle coupling part to be disposed on a side of a disk rotor, an extension part extending from the axle coupling part, a caliper attaching part provided on one side part of the extension part and provided for attaching a caliper body of the disk brake, and a swing arm coupling part provided on the other side part of the extension part and to be coupled to a swing arm and Japanese Patent No. JP 2014-70704 to Nagai et al disclose a caliper bracket having an extension part that is formed linearly to extend from an axle coupling part, neither of these references taken either alone or in combination disclose that the swing arm coupling part is formed to have a cuboid shape protruding toward the opposite side to the disk rotor and capable of fitting with a coupling groove member provided for the swing arm.
More particularly, Nagai discloses the feature of “the extension part is formed to linearly extend”, but such extension part is formed to become wider toward the tip from the axle connecting part. Further, the swing arm coupling part of Nagai is disposed on (not extending from as claimed) the extension part. In addition, the swing arm coupling part is formed in a recessed shape not a cuboid shape. Accordingly, at least in view of the Nagai and Takeda references, they do not disclose, teach or suggest a 
Regarding new independent Claim 20, while Takeda et al and Nagai et al together disclose a caliper bracket for a vehicle disk brake having an axle coupling part, a linear extension part extending from the axle coupling part, a caliper attaching part provided on one side part of the linear extension part, and a swing arm coupling part provided on the other side part of the extension part in the longitudinal direction, neither of these references taken either alone or in combination disclose that the swing arm coupling part is positioned remotely from an end of the linear extension part nor that the linear extension part and the caliper attaching part are offset from one another along a length of the caliper attaching part with the caliper attaching part being perpendicular to the linear extension part.
It is for all these reasons that Claims 1-20 define over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	03/17/21